Name: Commission Regulation (EEC) No 3816/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the pigmeat sector destined for Portugal and originating in the other Member States
 Type: Regulation
 Subject Matter: animal product;  trade policy;  Europe
 Date Published: nan

 29. 12 . 90 Official Journal of the European Communities No L 366/33 COMMISSION REGULATION (EEC) No 3816/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the pigmeat sector destined for Portugal and originating in the other Member States which they have engaged in their commerce ; whereas it is appropriate to derogate from that rule for 1991 to benefit those operators situated in the territory of the former German Democratic Republic in order to allow them to export those products to Portugal ; Whereas to lay down detailed rules for the application for the issue of licences it is necessary to derogate from both Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (s), as amended by Regulation (EEC) No 1599/90 (6), and Commission Regulation (EEC) No 574/86 of 26 February 1986 laying down detailed rules for the application of the STM (7), as last amended by Regulation (EEC) No 3296/88 ; Whereas the pigmeat management committee has not delivered its opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 ( 1 ) thereof Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the application of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/ 88 (2), and in particular Article 7 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (3), and in particular Article 13 thereof, as amended by Regulation 3296/88 , HAS ADOPTED THIS REGULATION : Article 1 The indicative ceilings relating to certain products in the pigmeat sector which may be imported into Portugal from the Community as constituted at 31 December 1985 and Spain shall be those set out in the Annex. Whereas Council Regulation (EEC) No 3659/90 (4) has specified the list of products submitted to transition by stage which are subject to the STM from the beginning of the second stage, Whereas Article 5 (2) of Council Regulation (EEC) No 3792/ 85 specifies that the imports from Spain of these products are submitted to the STM according to Articles 249 to 252 of the Act of Accession ; Whereas the indicative ceilings on imports into Portugal of certain products of the pigmeat sector listed in the Annex to this Regulation are laid down on the basis of the provisional balance sheet established in application of Article 251 of the Act of Accession and on taking account of in particular the traditional trade volumes of imports into Portugal as well as the necessity for a progressive opening up of the Portuguese market ; Whereas it is appropriate to foresee that Community operators can only export certain products in the pigmeat sector to Portugal under certain restrictive conditions concerning in particular the period during Article 2 1 . STM licences shall( be requested for imports into Portugal from the other Member States for products falling within :  one of the subheadings of the combined nomen ­ clature, or  one of the groups of subheadings of the combined nomenclature given in the Annex. 2 . In derogation to Article 2 (2) of Regulation (EEC) No 574/86, the rights deriving from the STM licence are not transferable. C) OJ No L 55, 1 . 3 . 1986, p. 106 . o OJ No L 293, 27 . 10 . 1988 , p. 7 . (3) OJ No L 367, 31 . 12 . 1985, p. 7 . C) OJ No L 331 , 2 . 12 . 1988, p. 1 . (6) OJ No L 151 , 15 . 6 . 1990, p. 29 . O OJ No L 57 , 1 . 3 . 1986, p. 1 .(4) OJ No L 362, 27 . 12 . 1990, p. 38 . No L 366/34 Official Journal of the European Communities 29 . 12 . 90 Article 3 In derogation to : (a) Article 15 ( 1 ) of Regulation (EEC) No 3719/88 , applications for STM licences lodged between Monday and Friday at 1 p.m., shall be deemed to have been lodged simultaneously ; (b) the first and second subparagraphs of Article 6 (2) of Regulation (EEC) No 574/86, the Member States shall notify the Commission before 1 p.m. every Wednesday of the quantitiy for which licence applications have been lodged the previous week specified by group number. The Member States shall issue STM licences for the quantities requested on the following Monday, unless the Commission has taken any special measures ; (c) Article 6 ( 1 ) of Regulation (EEC) No 574/86, the first copy of the licence shall be handed to the applicant or sent to the address stated in the request ; (d) the third subparagraph of Article 6 (2) of Regulation (EEC) No 574/86, the obligation to use the licence shall remain if the single reduction coefficient is applied. Article 4 1 . The applicant must be a natural or legal person who at the time his application is submitted has, for 12 months at least, been engaged in trade in products of the pigmeat sector between Member States or with third countries and who is entered in the official register of a Member State. However, until 31 December 1991 , these conditions do not apply to applicants established for at least twelve months in the territory of the former German Democratic Republic. 2 . Licence applications shall be considered only if the applicant declares in writing that he has not lodged and undertakes not to lodge any application for tjie same product in any Member State other than that where his present application is lodged ; if an applicant lodges applications in two or more Member States, none of the applications shall be considered . 3 . All applications from one applicant shall be regarded as a single application. Article 5 The sum of the quantities stated in the STM licences applied for by a given operator in any one week shall, for each of the groups of products specified in the Annex, not exceed 300 head for live animals or 40 tonnes for meat or meat products . Article 6 STM licences as provided for in Articles 1 and 3 of Regulation (EEC) No 569/86 shall be valid for 18 days for all products set out in the Annex from the actual date of issue, in accordance with Article 21 (2) of Regulation (EEC) No 3719/ 88 . Article 7 The security relating to STM licences shall be :  ECU 4 per animal in the case of live swine, and  ECU 5 per 100 kg for all other products set out in the Annex. Article 8 1 . Portugal shall notify the Commission of the quan ­ tities of products actually imported in each three-month period, broken down by product, not later than 45 days after the end of the period concerned . 2 . Portugal shall notify the Commission not later than 15 October each year of the forecast production and consumption in that Member State for the following year. Article 9 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1990 For the Commission Ray MAC SHARRY Member ofthe Commission 29 . 12 . 90 Official Journal of the European Communities No L 366/35 ANNEX (tonnes) Groups CN code Description Indicative ceiling for1991 1 Live swine : Weighing less than 50 kg : Domestic species Weighing 50 kg or more : Domestic species Sows having farrowed at least once, of a weight of not less than 160 kg Other Total = 1 500 (live weight of which 375 for each quarter (*) 0103 ex 0103 91 0103 91 10 ex 0103 92 0103 92 11 0103 92 19 2 0203 ex 0203 11 0203 11 10 ex 0203 12 0203 12 11 0203 12 19 ex 0203 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 ex 0203 21 0203 21 10 ex 0203 22 0203 22 11 0203 22 19 ex 0203 29 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 Meat of swine, fresh, chilled or frozen :  Fresh or chilled : Carcases and half-carcases : Of domestic swine Hams , shoulders and cuts thereof, with bone-in : -  Of domestic swine : Hams and cuts thereof Shoulders and cuts thereof Other : Of domestic swine : Fore-ends and cuts thereof Loins and cuts thereof, with bone- in Bellies (Streaky) and cuts thereof Other : Boneless Other  Frozen Carcases and half-carcases : Of domestic swine Hams, shoulders and cuts thereof with bone-in : Of domestic swine :   Hams and cuts thereof Shoulders and cuts thereof Other : Of domestic swine : Fore-ends and cuts thereof Loins and cuts thereof, with bone in Bellies (streaky) and cuts thereof Other : Boneless Other Total - 29 500 from which 7 375 for each quarter (') (') If the overall quantity for which applications have been submitted in one quarter is less than the quantity available in that quarter, the quantity remaining shall be added to the quantity available in respect of the following quarter.